                   1:20-cv-01177-MMM-JEH # 56         Page 1 of 7
                                                                                         E-FILED
                                                          Thursday, 19 August, 2021 10:25:52 AM
                                                                    Clerk, U.S. District Court, ILCD

                                IN THE
                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                           PEORIA DIVISION

JACKIE LYSENGEN, on behalf of the
Morton Buildings, Inc. Leveraged
Employee Stock Ownership Plan,
and on behalf of a class of all other           Case No. 1:20-cv-01177-MMM-JEH
persons similarly situated,
      Plaintiff,

v.

ARGENT TRUST COMPANY, JAN
ROUSE, and EDWARD C. MILLER,
    Defendants.


                                        Order
      Now before the Court is the Plaintiff’s Motion for Leave Amend Complaint
(Doc. 44), Defendants Jan Rouse and Edward Miller’s Response in Opposition
(Doc. 48), Joinder of Defendant Argent Trust Company in Support of Jan Rouse
and Edward C. Miller’s Response in Opposition (Doc. 49), the Plaintiff’s Reply in
Further Support of her Motion for Leave to Amend the Complaint (Doc. 51),
Defendants Rouse and Miller’s Sur-Reply in Opposition to Plaintiff’s Motion for
Leave to Amend Complaint (Doc. 52), and Defendant Argent Trust Company’s
Joinder in Rouse and Miller’s Sur-Reply (Doc. 53). For the reasons set forth below,
the Plaintiff’s Motion is GRANTED.
                                          I
      On April 30, 2020, Plaintiff Jackie Lysengen, on behalf of the Morton
Buildings, Inc. Leveraged Employee Stock Ownership Plan (ESOP) filed her
lawsuit against Argent Trust Company (Argent), the trustee for the ESOP when it

                                          1
                             1:20-cv-01177-MMM-JEH # 56      Page 2 of 7




acquired shares of Morton Buildings, Inc. (Morton), and selling shareholders Jan
Rouse and Edward C. Miller. Plaintiff Lysengen is a participant in the ESOP who
was vested in shares of Morton allocated to her account in the ESOP. She alleged
that the ESOP and its participants suffered losses caused by Argent when it caused
the ESOP to buy shares of Morton for more than fair market value in May 2017.
Morton was founded in 1903 by John Getz Sr. and was owned by the Getz family
for 113 years until the 2017 ESOP transaction. Via the 2017 transaction, Morton
Buildings, Inc. became wholly-owned by the Morton Buildings, Inc. ESOP.
Specifically, the Plaintiff alleged that the ESOP transaction allowed selling
shareholders including Defendants Rouse and Miller (who were Morton
Directors), and other persons including members of the Getz Family, to “unload
their interests in Morton above fair market value and saddle the [ESOP] with tens
of millions of dollars of debt over a 30-year repayment period to finance the
Transaction.” (Doc. 1 at pg. 3). The Plaintiff included: Count I against Argent for
causing and engaging in prohibited transactions in violation of § 406(a)-(b) of the
Employee Retirement Income Security Act of 1974, as amended (ERISA), 29 U.S.C.
§ 1106(a)-(b); Count II against Argent for breaches of fiduciary duty under ERISA
§ 404(a), 29 U.S.C. § 1104(a); Count III against Argent for violations of ERISA § §
410 and 404(a)(1)(A), (B), 29 U.S.C. §§ 1110 and 1104(a)(1)(A), (B); and Count IV
pursuant to 29 U.S.C. § 1132(a)(3) against Rouse and Miller as parties in interest to
the ESOP, for their knowing participation in the ESOP transaction prohibited
under ERISA § 406(a)(1)(A) and (D), 29 U.S.C. § 1106(a)(1)(A) and (D). 1
           On January 8, 2021, the Court set the discovery schedule in this case which
included a deadline to amend the pleadings and join additional parties of June 4,
2021 and a deadline of March 31, 2022 for the close of all discovery. Dispositive


11   The Plaintiff included class allegations as well.
                                                         2
                         1:20-cv-01177-MMM-JEH # 56                 Page 3 of 7




motions are currently due by April 22, 2022. On June 4, 2021, the Plaintiff filed the
instant Motion for Leave to Amend Complaint in which she requests leave to
amend the Complaint to add the Getz Family Limited Partnership, the Estate of
Henry A. Getz and its beneficiaries and successors, 2 and the Estate of Virginia
Miller and its beneficiaries and successors 3 as defendants. The proposed First
Amended Complaint adds allegations including that the Getz Family Limited
Partnership, Henry A. Getz, and Virginia Miller were parties in interest 4 to the
ESOP (along with Defendants Rouse and Miller) who sold shares in the ESOP
transaction. The proposed First Amended Complaint further alleges that the
“Defendant Shareholders” – Rouse and Miller and the Getz Family Limited
Partnership, the Estate of Henry A. Getz, and the Estate of Virginia Miller – “are
liable under ERISA for participating in the prohibited transactions and in Argent’s
breaches of fiduciary duty.” (Doc. 44-1 at pg. 4). Proposed amended Count IV is
accordingly against all five of the Defendant Shareholders.
        After the Plaintiff filed the instant Motion to amend and the Defendants
filed their Responses, the Plaintiff made an oral motion to file a reply in support
of her Motion to amend. The Court granted that request and set a deadline of the
July 21, 2021 for the Plaintiff to file her reply and a deadline of July 27, 2021 for the
Defendants to file sur-replies.
                                                     II
        Federal Rule of Civil Procedure 15(a)(2) provides in relevant part that the
Court should freely give leave to a party to amend its pleading “when justice so
requires.” FED. R. CIV. P. 15(a)(2). However, leave to amend may be denied

2 Defendant Jan Rouse is the executor of the Estate of Henry A. Getz and is Henry’s daughter.
3 Defendant Edward C. Miller is one of the executors of the Estate of Virginia Miller and is Virginia’s son.
4 The proposed First Amended Complaint alleges the Getz Family Limited Partnership, Henry A. Getz,

and Virginia Miller were parties in interest as defined in § 3(14) of ERISA, 29 U.S.C. § 1002(14), as they
were “10 percent or more shareholder[s] directly or indirectly of Morton at the time of the ESOP
transaction.” (Doc. 44-2 at pg. 7).
                                                     3
                    1:20-cv-01177-MMM-JEH # 56        Page 4 of 7




where there is undue delay, bad faith on the movant’s part, repeated failure to cure
deficiencies by amendments previously allowed, undue prejudice to the opposing
party if the amendment is allowed, or futility. Bausch v. Stryker Corp., 630 F.3d 546,
562 (7th Cir. 2010) (citations omitted). The Defendants       argue the Plaintiff’s
Motion to amend should be denied because she has failed to explain the delay in
seeking leave to amend and her proposed amendment is futile.
                                          1
        The Defendants argue that the Plaintiff’s Motion to amend does not provide
any explanation as to why she waited to seek leave to amend until the last day to
amend pleadings or add parties. They contend that material to identify the three
new parties has been in the Plaintiff’s possession for months. Specifically, they say
the Plaintiff received a copy of transaction documents identifying the new parties
as selling shareholders and their percentage ownership in early April 2021, and in
December 2020, she was granted access to all of the trial exhibits in the prior state
court litigation, Getz Family, L.P. v. Morton Buildings, Inc., No. 15-CH-351 (Ill. Cir.
Ct. Tazewell Cnty.), which contained significant material about the ESOP
transaction at issue in this case. The Plaintiff counters that she did not delay so as
to warrant the denial of her Motion to amend given that she sought to do so by the
court ordered deadline. While she concedes that the documents produced in this
case in April 2021 included information sufficient to identify the selling
shareholders, the Plaintiff emphasizes that particular document production was
made just two months before she sought leave to amend. As for the trial exhibits,
the Plaintiff notes that the ESOP transaction at issue in this case (in May 2017) had
obviously not yet occurred at the time of the October 2016 trial in the Illinois State
case.
        The Court rejects the Defendants’ argument that the Plaintiff’s failure to
explain the “delay” in seeking to amend warrants denial of her request to do so.
                                          4
                    1:20-cv-01177-MMM-JEH # 56       Page 5 of 7




First of all, to contend the Plaintiff “delayed” is inapt; she filed her Motion to
amend on the date the parties’ agreed to as the deadline to amend the pleadings and
add parties. The passage of two months’ time between an enlightening document
production and moving to amend is not sufficiently excessive to deny the latter
where, again, the Plaintiff nevertheless met the deadline to amend.              The
Defendants do not sufficiently elaborate on how the production of October 2016
trial exhibits permitted the Plaintiff to sooner amend her Complaint which is based
upon a May 2017 ESOP transaction.
      The parties also mention undue prejudice.         The singular fact that the
Plaintiff met the agreed deadline to amend her Complaint militates against a
finding that undue prejudice will result to the Defendants if the amendment is
allowed. Further, the Defendants argue only that the addition of three new parties
“could” significantly expand the scope of discovery and delay the proceedings as
they become involved in the litigation and “potentially” introduces new counsel
for the new defendants. (Doc. 48 at pg. 10); (Doc. 49 at pg. 3). Further still, more
than six months remain before discovery closes in this case. While the amendment
adds three new parties, the claim against them is one that has been in this case
since the beginning (Count IV). The proposed estate defendants have as executors
Defendants Rouse and Miller who have been in this case since the beginning. All
these facts taken together convince the Court that the Defendants will not be
unduly prejudiced by the amendment of the Plaintiff’s Complaint at this time.
                                         2
      In support of their assertion that the Plaintiff’s proposed amendment is
futile, they make three particular arguments:       the proposed First Amended
Complaint fails to allege facts to state a plausible claim for relief against the new
parties; the Court lacks subject matter jurisdiction over the proposed estate
defendants; and the Estate of Henry A. Getz lacks capacity to be sued. Over the
                                         5
                         1:20-cv-01177-MMM-JEH # 56   Page 6 of 7




course of two Responses, a Reply, and a Sur-Reply, the parties cite an extensive
amount of case law from within and outside the Seventh Circuit, published and
unpublished and cite case law and statutory authority from Illinois, and the
Defendants have attached to their briefs orders and documents entered in the state
probate proceedings for the Estate of Henry A. Getz and the Estate of Virginia G.
Miller. Each party makes detailed arguments as to their respective positions on
the issue of futility.
       True, as provided supra, futility is a reason to deny a motion to amend a
pleading and an amendment is futile when the new pleading would not survive a
motion to dismiss. Gandhi v. Sitara Capital Mgmt., LLC, 721 F.3d 865, 869 (7th Cir.
2013. “To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
McCoy v. Iberdrola Renewables, Inc., 760 F.3d 674, 685 (7th Cir. 2014) (quoting
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Here, the parties manage to dispute at
length the otherwise straightforward issue of facial plausibility before they reach
the more nuanced questions pertaining to the proposed estate defendants of
subject matter jurisdiction and the capacity to be sued. The Seventh Circuit Court
of Appeals has stated, “A district court need not allow the filing of an amended
complaint . . . if it is clear that the proposed amended complaint is deficient and
would not survive a motion to dismiss.” Johnson v. Dossey, 515 F.3d 778, 780 (7th
Cir. 2008); see also Bausch, 630 F.3d at 559 (“In deciding whether a complaint can
survive a motion to dismiss, we have consistently said: As a general rule . . . notice
pleading remains the standard”) (internal quotation omitted). The parties cite
entirely different cases in support of their respective positions. Put mildly, it is
unclear that the Plaintiff’s proposed amendments are deficient, especially given
that federal courts require only notice pleading. The Plaintiff questions in a
footnote in her Reply whether the current Defendants even have standing to make
                                           6
                    1:20-cv-01177-MMM-JEH # 56        Page 7 of 7




the proposed estate defendants’ Federal Rule of Civil Procedure 12(b)(6)
arguments. The Court remains mindful that Federal Rule of Civil Procedure
15(a)(2) sets forth a “liberal standard for amending pleadings.” Runnion ex rel.
Runnion v. Girl Scouts of Greater Chi. and Nw. Ind., 786 F.3d 510, 520 (7th Cir. 2015)
(emphasis added); see also Foman v. Davis, 371 U.S. 178, 182 (1962) (Rule 15(a)’s
declaration that leave to amend “shall be freely given when justice so requires” is
a “mandate to be heeded”). If the Court were to fully entertain the parties’
arguments at this time - via a motion to amend a complaint pursuant to Rule
15(a)(2) – the liberal standard for the amendment of pleadings plainly set forth in
Rule 15(a)(2) would be abrogated.
                                         III
      For the reasons set forth above, the Plaintiff’s Motion for Leave Amend
Complaint (Doc. 44) is GRANTED. The Clerk is directed to file the proposed First
Amended Complaint (Doc. 44-1). The Defendants are directed to file their answers
or other responsive pleadings to the First Amended Complaint by August 24, 2021.


                                                                       It is so ordered.
                            Entered on August 19, 2021.

                              s/Jonathan E. Hawley
                            U.S. MAGISTRATE JUDGE




                                          7
